Citation Nr: 0216555	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, cervical spine.  

2.  Entitlement to service connection for left knee disorder, 
to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
service connection for degenerative disc disease, cervical 
spine, left knee disorder, and tinnitus.  The veteran 
submitted at timely substantive appeal as to these issues.  

In a statement received in August 1997, the veteran withdrew 
the issue of entitlement to service connection for tinnitus, 
thus it is not before the Board.  See 38 C.F.R. § 20.204 
(2002). .  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record shows that the veteran's degenerative disc disease 
of the cervical spine is not related to his service or to a 
service-connected disability.  

2.  The preponderance of the evidence demonstrates that a 
left knee disorder with arthritis was not incurred in or 
aggravated by service, nor is it etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of the veteran's service-
connected right knee disability.  38 U.S.C.A. 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 3.303, 3.310 (2002).

2.  A left knee disorder with arthritis was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records are essentially negative for 
complaints or treatment related to a left knee or cervical 
spine injury.  The August 1992 separation examination noted a 
right knee injury in 1951; however there is no notation of a 
left knee or cervical spine injury.  

In a March 1953 rating decision, the RO established service 
connection for torn medial cartilage of the right knee.  

The veteran was accorded VA examinations for his service-
connected right knee disability in August 1956 and March 
1957.  He complained of left knee pain.  No physical findings 
were noted, and no diagnoses were provided, pertinent to the 
left knee.  

VA outpatient treatment records dated in July 1962 show that 
the veteran was seen with complaints of left knee pain.  He 
reported that he sustained an injury to both knees in 1952 
playing football.  The impression was a possible tear of the 
medial semilunar cartilage.  

Private medical records dated in December 1982 show that the 
veteran was seen for a neurological consultation.  He was 
evaluated because of intractable neck pain and occipital 
headaches.  It was noted that on November 2, 1982, he was 
picking up a box of books on his left shoulder when the box 
seemed to slip from his left shoulder and he felt a sudden 
jerking in his neck.  The impression was cervical spondylosis 
C5-6.  A cervical myelogram was recommended.  

In December 1982 a myelogram was conducted and revealed an 
extradural defect centrally at C5/6 due to spurring.  He also 
had a cervical rib on the right.  In February 1983, he 
underwent an excision of the disc and osteophytes at C5-6 
with an anterior cervical fusion.  

Private medical records dated from April 1987 to May 1993 
show that the veteran was seen on a number of occasions with 
complaints regarding his left knee.  It was noted that, in 
March 1987, he stepped off the end of a dock and felt a 
tearing ripping sensation in the proximal medial aspect of 
his left calf.  He was diagnosed with left knee mild 
degenerative arthritis and medial head of the gastrocnemius 
rupture.  Thereafter, he was seen for follow-up and flare-
ups.  Subsequent diagnoses included healing gastroscoleus 
muscle tear with osteoarthrosis of the left knee and left 
knee arthritis with meniscal tear.  In May 1993 he underwent 
left knee arthroscopy, partial medial and partial lateral 
meniscectomy, chondral shave and debridement with aspiration, 
and injection of a popliteal cyst.  

VA outpatient treatment records dated from May to November 
1996 show that the veteran was seen with complaint of pain 
and swelling of the left knee.  It was noted that he wore a 
knee brace for support.  In November 1996, degenerative joint 
disease in the neck and knees were noted to be problems.  

In a statement dated in June 1997, the veteran's sister 
stated that the veteran fell while on active duty and injured 
both his left and right knee.  She said that, following his 
separation from service, he had walked with a limp and had a 
lot of problems with swelling.  He continued to have 
problems.  The fall had occurred around 1952 to 1953.  

In an undated statement, the veteran's son stated that it was 
common knowledge in the family that the veteran had injured 
his legs in service.  The veteran needed to undergo a left 
knee operation, but VA had lost his service medical records.  
The veteran always used a cane or crutches.  He was unable to 
walk far.  

In an undated statement, the veteran's spouse stated that she 
met the veteran in 1956 and he was limping and has continued 
to limp since.  She learned that he had injured his legs in 
service.  He has sustained numerous falls due to his legs 
giving out.  

The veteran was accorded a VA joints examination in December 
1996.  He reported a cervical spine injury in 1982 and 
bilateral knee injuries in 1951.  The diagnoses were history 
of knee injuries in 1951, status post bilateral knee surgery, 
right in 1953, left in 1964 and 1990, and degenerative joint 
disease, both knees.  

VA outpatient treatment records dated from February to August 
1997 show that the veteran was seen with complaints of neck 
pain.  In August it was noted that he wore knee braces.  

In a statement dated in May 1997 HW, M.D., stated that the 
veteran had been a patient for approximately fifteen years.  
It was noted that he had undergonet cervical spine fusion 
with stabilization after severe radicular pain was noted in 
the upper extremities and lower extremity weakness was 
appreciated.  This was thought to be secondary to previous 
trauma, which occurred during his military service.  He has 
continued to experience problems with his gait and arthritic 
changes, both aggravated by arthritis of the knees, also felt 
to be the result of his previous injury.  

In a statement dated in November 1999, Dr. W recited the same 
medical history noted above.  He added that the veteran's 
knee surgeries were thought to be secondary to previous 
trauma, which occurred during active service.  However, the 
records of previous care were lost.  He further stated that 
it appeared that the disabilities and subsequent treatment 
were related to previous trauma during active service.  This 
was hard to substantiate without old records, but he believed 
the veteran.  

The veteran has submitted several statements of his account 
of his industrial injury.  He stated that in 1982, in his 
teaching classroom, he lifted a box of books off a shelf and 
onto his left shoulder.  A tripod stand to his right began to 
topple over; he shifted the heavy box higher on his left 
shoulder so he could reach for the map stand with his right 
hand to catch it.  At that time, his service-connected right 
knee gave way causing a downward stumble and causing the box 
to slide down into his spine with a sharp edge.  

VA radiographs of the left knee taken in June 2002 show 
moderate osteoarthritis with medial femoral condyle 
osteochondral defect and possible loose bodies.  

II.  Legal Analysis

Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court of Appeals for 
Veterans Claims (CAVC) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in CAVC at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the CAVC stated that it 
was not deciding that question at this time.  In this regard, 
the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of 
July 1997 statement of the case (SOC) and supplemental 
statement of the case (SSOC) of May 2002, of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  The SOC and SSOC also advised him of the evidence 
that had been obtained and considered by the RO.

Further, in May 2001, the RO wrote to the veteran notifying 
him of the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim, to include an explanation of what was required 
of the claimant and VA in terms of development of the 
evidence.  See Quartuccio v. Principi,16 Vet. App, 183, 187 
(2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).

It is well to note that that the RO successfully obtained 
some of the veteran's private medical records.  However, some 
requests remain outstanding.  Unsuccessful attempts were made 
to obtain reported VA treatment records that had been lost or 
destroyed.  

Accordingly, the Board concludes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
the claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103 (2002)). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the CAVC held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  In this 
regard, the RO in its May 2002 SSOC adjudicated the veteran's 
claims pursuant to the provision of VCAA.  Thus, the Board 
believes that we may proceed with a decision on the issues, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The CAVC has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). (en banc).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001), noting, 
"When there is extensive factual development in a case, 
reflected both in the record on appeal (ROA) and the BVA's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this CAVC has concluded that the VCAA does not 
apply."

Legal Criteria

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non- 
service-connected disability, when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
CAVC has also stated,  "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection for 
degenerative disc disease, cervical spine

After a careful review of the evidence of record, the Board 
concludes that entitlement to service connection for 
degenerative disc disease, cervical spine is not warranted.  
The objective evidence of record indicates that the veteran 
currently suffers from degenerative disc disease, cervical 
spine.  Clearly, there is no evidence in the file to suggest 
that this degenerative disc disease of the cervical spine 
occurred in service.  Thus, entitlement to service connection 
on direct basis is not warranted.  Rather, the veteran has 
argued solely that his service-connected right knee 
disability has caused him to fall on multiple occasions, 
resulting in the injury to his cervical spine. 

The only evidence in favor of the veteran's claim are May 
1997 and November 2000 statements from Dr. W, which indicate 
that the veteran had been followed subsequent to cervical 
spine fusion with stabilization after severe radicular pain 
was noted in the upper extremities and lower extremity 
weakness was appreciated, and state that this was thought to 
be secondary to previous trauma which occurred during active 
service.  Neither of these opinions, however, appears to be 
based upon a review of the veteran's claims file.  In Swann 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, these opinions 
relating the veteran's cervical spine disorder to his 
service-connected right knee disability have no probative 
value.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).

The Board notes that medical records prepared 
contemporaneously with the industrial incident and treatment 
fail to mention the service connected right knee disability.  
These records repeatedly show that in November 1982, the 
veteran was picking up a box of books when he felt a tearing 
sensation in his right arm at the elbow.  Nevertheless, he 
was able to get the box of books on his left shoulder when 
the box of books seemed to slip from his left shoulder and he 
felt a sudden jerking in his neck.  At the time, of the 
cervical spine injury or shortly thereafter, no medical 
professional attributed the injury to the service connected 
right knee.  The best medical evidence there is of record on 
that matter is the evidence which is contemporaneous with the 
injury in November and December 1982.  


The Board has also considered statements by the veteran and 
his wife that his left cervical spine disorder resulted from 
manifestations of his service-connected right knee 
disability.  Where the determinative issue is one of medical 
causation or a diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his wife has the medical training 
and expertise necessary to render an opinion as to either the 
cause or diagnosis of a left knee or cervical spine disorder, 
their lay statements are of little probative value and cannot 
serve as a basis for granting service connection for 
degenerative disc disease of the cervical spine.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The veteran's claim for service connection on a secondary 
basis is not supported by the medical evidence.  As noted 
above, Dr. W's opinion as to the etiology of the veteran's 
cervical spine disorder appears to be based on the veteran's 
self- reported history because there is no indication that he 
reviewed the veteran's claims file prior to rendering an 
opinion.  Thus, there is no competent medical evidence of 
record linking the degenerative disc disease of the spine to 
the service connected right knee.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection degenerative disc disease of the cervical spine as 
secondary to a service-connected right knee disability.  

Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard could apply.  Gilbert v. Derwinski, 1 Vet. App. at 
55-57.

Service connection for
left knee disorder, with arthritis

A review of the evidence of record reflects that the veteran 
was not treated for a left knee disorder in service.  In 
1962, some 10 years following his release from active duty, 
he was diagnosed with possible tear of the medial semilunar 
cartilage.  He has not submitted any competent medical 
evidence linking his left knee disorder with arthritis to 
active service on a direct basis.  He has contended that it 
occurred in the same chain of events as his service-connected 
right knee and has continued to produced pain and discomfort 
since service.  However, he is a layperson, and as such, his 
opinion on this matter is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, the 
service medical records are negative for an injury to the 
left knee but indicate a right knee injury.  The separation 
examination is negative for any abnormality of the left knee.  
Medical judgment was used in coming to those conclusions by 
the health care providers who evaluated him at those times.

The best medical evidence there is of record on that matter 
is the service discharge examination report, which indicates 
that his lower extremities were normal upon clinical 
evaluation with a notation of right knee injured in August 
1951, no hospitalization; no fracture; occasional pain since.  
This report was compiled contemporaneous to service by 
trained health care providers under a legal duty to provide 
truthful and accurate information for record keeping 
purposes.  A left knee disorder was first diagnosed in 1962, 
based on symptoms, history, and clinical findings first 
reported at that time.

In light of the above, the presumptive service connection 
provisions at 38 U.S.C.A. §§ 1101(3), 1112(a), 1110, 1137 
(West 1991 & Supp 2002) and 38 C.F.R. §§ 3.307 and 3.309 are 
not for favorable application, as arthritis is not shown to 
have been manifested to a degree of 10 percent within one 
year of service discharge.

With respect to Dr. W's opinion that the veteran has 
continued to experience problems with his gait and arthritis 
changes, both aggravated by arthritis of the knees, which was 
believed to be the result of previous trauma, and which 
occurred during active service, the Board is cognizant that 
Dr. W's opinion with respect to the left knee is predicated 
upon a history related by the veteran, and can be no better 
than the facts alleged by him.  See Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or is based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

In light of the fact that the veteran's service medical 
records, including his service separation examination, are 
negative for any indication that he experienced any 
disability in his left knee, the Board must concluded that 
the preponderance of the competent and probative evidence is 
against finding that the veteran's current left knee disorder 
with arthritis was incurred in service.

Although the veteran and his family contend that he developed 
a left knee disorder with arthritis during service, 
generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to establish service connection.  A layperson can 
certainly provide an eyewitness account of his or her own 
visible symptoms.  See Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the veteran or his 
family members have the requisite medical expertise to render 
a medical opinion.  Thus, their statements cannot make up for 
the lack of medical evidence showing a current left knee and 
a connection to service.  

The Board has, of course, considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's current left 
knee disability is related to his alleged complaints of 
injury incurred in conjunction with his service-connected 
right knee.  However, as discussed in detail above, his 
service medical records are negative for any indication of 
such problems, and physical examination both during and after 
service showed his left knee to be normal.  The earliest 
evidence of a diagnosed left knee disability did not appear 
in the record until approximately 10 years following his 
separation from service.  In light of this record, the Board 
believes that any opinion obtained regarding a relationship 
between his left knee disorder with arthritis and his 
military service would be based on sheer speculation.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that 
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant.").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.

In summary, benefits are not warranted for a left knee 
disorder with arthritis because the preponderance of the 
evidence is against a grant of these benefits.  In reaching 
this conclusion, the Board has considered the applicability 
of its longstanding reasonable-doubt/benefit-of-the-doubt 
doctrine.  The Board is sympathetic with the veteran's 
assertions, and understands his concerns, but, nevertheless, 
the competent medical evidence of record does not place his 
claim in relative equipoise.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  Gilbert v. Derwinski, 
1 Vet. App. at 55-57.

Accordingly, in view of the foregoing, the Board concludes 
that entitlement to service connection for a left knee 
disorder with arthritis is not warranted.

ORDER

Entitlement to service connection for degenerative disc 
disease, cervical spine, is denied.  

Entitlement to service connection for left knee disorder, 
with arthritis, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

